DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bernard Tomsa on 6/21/2021.
The application has been amended as follows: 
1.	(Currently Amended)	A system comprising:
a processor configured to:
determine a set of context-variable values, wherein the values are detectable by a vehicle, responsive to a restriction imposition resulting in a limited-display capability for displaying selectable application icons, and wherein the context-variables include at least one variable different from a variable corresponding to a reason for the restriction imposition;
determine whether a correlation exists between the context-variable values and context states saved for each of a plurality of applications displayable as selectable application icons, the context states defining context variable values previously present when a respective application was used and the correlation based on whether at least one context state for a given application matches a context-variable value wherein the context states are states that were saved, with respect to the respective application that was previously used, based on observation of a past context variable value that existed when the respective application was used at a past time, and wherein a plurality of states is saved for at least one context variable associated with the respective application; 
defining a weighted value associated with each application based on correlation to determined context-variable values, wherein applications with more correlation to current context-variable values are weighted higher than applications with less correlation; and
display, up to a maximum number of displayable icons permitted by the restriction imposition, a predefined number of the plurality of selectable application icons corresponding to the applications having highest weightings with the plurality of selectable icons.

2.	(Original)	The system of claim 1, wherein the restriction imposition results from a vehicle speed.

3.	(Original)	The system of claim 1, wherein the restriction imposition results from a determined driver-distraction level.

4.	(Original)	The system of claim 1, wherein the processor is configured to weight the correlations based on a user-defined weighting for one or more of the context variables.

5.	(Original)	The system of claim 1, wherein the processor is further configured to:
 present a selectable button for switching a display between context-based application ordering and overall-usage based application ordering; and
switch a display between the predefined number of the plurality of selectable application icons and the predefined number of overall-usage based selectable application icons, corresponding to the applications a user uses most frequently, responsive to selection of the button.

6.	Cancelled.

7.	(Previously presented)	The system of claim 1, wherein the predefined number is a predefined subset less than a total number of displayable selectable application icons permissible as defined by the restriction, wherein a remainder of the total number of displayable selectable application icons are displayed based on observed overall usage, wherein the icons displayed based on observed overall usage are different from icons displayed as part of the subset.

8.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current location value.

9.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current weather state.

10.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current road type.

11.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current time of day.

12.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current day of week.

13.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current proximity to a known point of interest.

14.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current vehicle speed.

15.	(Currently Amended)	The system of claim 1, wherein the determined context-variable values include a current number of passengers.

16-20.	Cancelled.

21.	(Currently Amended) The system of claim 1, wherein the determined context-variable values considered for determining the correlation of a given application are chosen based on contexts designated by a user as being contexts to be considered when evaluating the suitability of the given application for display.

22.	Cancelled.

23.	Cancelled. 

Allowable Subject Matter
Claims 1-5, 7-15 & 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claim 1, the prior art found does not specifically teach determining a set of context-variable values, wherein the values are detectable by a vehicle, responsive to a restriction imposition resulting in a limited-display capability for displaying selectable application icons, and wherein the context-variables include at least one variable different from a variable corresponding to a reason for the restriction imposition; determining whether a correlation exists between the context-variable values and context states saved for each of a plurality of applications displayable as selectable application icons, the context states defining context variable values previously present when a respective application was used and the correlation based on whether at least one context state for a given application matches a context-variable value wherein the context states are states that were saved, with respect to the respective application that was previously used, based on observation of a past context variable value that existed when the respective application was used at a past time, and wherein a plurality of states is saved for at least one context variable associated with the respective application; defining a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
Current prior art Chan et al. (U.S. Pub 2017/0336920) along with the remaining prior art cited to reject the current application, do not teach context states that are saved based on observation of past states between the user and the respective application wherein those context states determine a correlation between those saved states and context-variable values related to the respective application wherein a determination is made with regards to which icons (including or excluding the current application) will be displayed, up to a maximum number of icons, based on that determination.

				Related Art
Related art cited but not relied upon is Furtwangler et al. (U.S. Pub 2016/0070427) for teaching determining the rendering of user interface elements the style property set is dynamic state within the variable states of a view.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANGIE BADAWI/Primary Examiner, Art Unit 2179